Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding the limitations regarding the “gas shock assumes the locked state in response to a first linear movement of the second handle portion” and “the gas shock assumes the unlocked state in response to a second linear movement”  in both claim 1 and 14, it is not disclosed how the second handle portion interacts with the gas shock since all that is disclosed is the gas shock assumes a locked and unlocked state in response to linear movement of the second handle portion but does not explain how the second handle portion is structurally connected to the gas shock in order to provide the claimed function of locking and unlocking the gas shock due to linear movement of the second handle portion. 
Regarding the Wands factors concerning whether the subject matter was enabled, it is noted (a) the breadth of the claims simply state the gas shock assumes the locked and unlocked state in response to first and second linear movements of the second handle portion but goes no further (b) the level of one of ordinary skill would not be sure how to make and use the second handle portion being connected to the gas shock to allow for the claimed function, (c) the disclosure of a working example is absent since all that is stated is the gas shock assumes the locked and unlocked state in response to first and second linear movements of the second handle portion and since there are a multitude of ways to connect the second handle portion to the gas shock for locking and unlocking , it would not be possible to extrapolate how the connection between the second handle portion and the gas shock is done in the instant invention and lastly (d) the quantity of experimentation would be undue since the disclosure only provides guidance the gas shock locks and unlocks in response to a first and second linear movement of the second handle portion and one of ordinary skill in the art would not be sure how the second handle portion is connected to gas shock to achieve the claimed function would be done and would have to experiment with various structures and methods.
Therefore, since the claimed limitations do not meet the factors set forth in In Re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the claim is not enabled. 
Claims 1-4, 6-10, 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the amended language of “the actuator arm is unconnected to the locking pin” the term “unconnected” creates some confusion, as it is previously claimed an actuator arm is connected to the gas shock, which includes the locking pin. While it is understood from the drawings that the actuator arm is a separate component to the locking pin and appears to be what is meant here, the term “unconnected” creates uncertainty in the structural construction based on the claim, as the gas shock includes a locking pin, and the actuator arm must necessarily be connected in such a manner to the locking pin, to allow the actuator arm to interact with the locking pin and therefore cannot be unconnected as claimed. 
Claims 2-4, 6-10, 12-13 are dependent from claim 1 and therefore rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-13, 21 are rejected under 35 U.S.C. 103as being unpatentable over Stanford (U.S 6402644) in view of Magalotti (U.S. 5067277) in further view of Nye (U.S. 20020004431)
Regarding claim 1, Stanford discloses A system, comprising: 
a support structure (Fig. 1, 12); 
a component (Fig. 1, 22); 
a connecting structure (Fig. 1, 40) that rotatably connects (Col. 7 Lns. 37-39, pivotally attached) the component to the support structure; 
and a height adjustment mechanism (See Fig. 2, combination of handles, springs, linkages etc.) operable to adjust a position of the component, comprising: 
one or more arms (Fig. 2 60) rotatably connected (Col. 8 Lns. 26-32, pivotally attached) to the connecting structure; 
an adjustment handle including a first handle portion (Col. 8 Lns. 36, handle member 68) and a second handle portion (Fig. 2, second handle portion 76), wherein the first handle portion is connected (Col. 8 Lns. 41-45, pivotally connected, Fig. 3, pivot connection 82) to the one or more arms and the first handle portion is also connected (Col. 8 Lns. 42-45, distal end of handle member pivotally connected to the support pole, Fig. 3, handle 68 connected to support pole around 72) to the support structure; 
a gas shock (Col. 10 Lns. 18-20, gas spring 78) including a locking pin (Col 4 Lns. 50-55, rod actuates internal valving to locking and unlock, Fig. 2, rod 101) and the gas shock is rotatably connected (see Fig. 3, gash shock is rotatably connected to support structure at 86 and arms at 82) to the support structure and to the one or more arms
However, Stanford does not disclose a second handle portion that is translatable relative to the first handle portion
an actuator arm rotatably connected to the gas shock
and the gas shock assumes the locked state in response to a first linear movement of the second handle portion of the adjustment handle to a first position, and the gas shock assumes the unlocked state in response to a second linear movement of the second handle portion of the adjustment handle to a second position. 
Magalotti (as combined with Stanford) discloses an actuator arm rotatably connected to the gas shock (Fig. 3, actuator arm 27 rotatably connected at 28 to actuator 5), the actuator arm is operable to move the locking pin between first and second dispositions (Fig. 3, 5, actuator arm 27 moves pin 8 between first and second dispositions) which respectively correspond to a locked state and unlocked state of the gas shock, wherein the actuator arm is unconnected to the locking pin (Fig. 3, 5, actuator arm 27 is separate component form pin 8, and therefore unconnected)
However, Magalotti does not disclose and the gas shock assumes the locked state in response to a first linear movement of the second handle portion of the adjustment handle to a first position, and the gas shock assumes the unlocked state in response to a second linear movement of the second handle portion of the adjustment handle to a second position. 
Nye discloses a second handle portion that is translatable relative to the first handle portion (Par. 76, release member 178 translatable relative to first handle portion 176), the locked state in response to a first linear movement (Par. 76, release member 178 pulled linearly to lock/unlock) of the portion of the adjustment handle to a first position where the first and second axes are parallel to, and offset from, each other (see annotated figure below), and the unlocked state in response to a second linear movement of the portion of the adjustment handle to a second position where the first and second axes are substantially collinear with each other. 

    PNG
    media_image1.png
    230
    432
    media_image1.png
    Greyscale

It is noted when the handle inset of Nye is pulled in the same manner as the instant invention, to unlock the mechanism, the axes would then be collinear as claimed. 
Further, it is noted that while Nye does not explicitly disclose the gas shock, Nye is not used alone but rather taken in combination with Stanford which discloses a lockable gas shock, and therefore, one of ordinary skill would readily recognize the combination as a whole would disclose a gas shock with a locked and unlocked state which is affected by action of a linear movement of a portion of the handle. 
It is further noted that while Nye does not disclose axes at the rotation points, Stanford discloses the first and second axes at the claimed locations, and one of ordinary skill would have readily recognized taking the concept of Nye of a linearly pulled handle insert to lock and unlock a height adjusting mechanism and would be a matter of rearrangement of parts (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), MPEP 2144.04) to provide the desired arrangement of axes on the adjustment handle as the axes provide no new unobvious function and the combination as a whole discloses the same mechanical concept as Nye is not necessarily bodily incorporated but rather shows the concept of a linear movement of the portion of the adjustment handle to lock and unlock a height adjustment mechanism.  
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the actuator arm of Stanford with the pivoting actuator arm as disclosed by Magalotti to provide an alternative mechanical linkage structure to perform the function of unlocking the gas spring and would be a matter of obvious engineering choice to use the actuator arm of Magalotti with the gas spring of Stanford to provide a desired movement of the actuator arm. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adjustable basketball locking handle of Stanford to incorporate the movable handle as disclosed by Nye to provide the feature of an alternative means of actuating the locking and unlocking of the height adjustment mechanism and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II) 
Regarding claim 2, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Stanford discloses the height adjustment mechanism is operable to adjust a position of the component relative (Col. 10 Lns. 20-35, unlock gas spring for adjustment) to a reference surface when the gas shock is in the unlocked state.
	Regarding claim 3, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
	However, Stanford does not disclose the actuator arm.
Magalotti (in combination with Stanford) discloses the actuator arm is operable to assume a first position (see Fig. 5 actuator arm 27 in first position) in which the actuator arm depresses (see Fig. 5 actuator arm 27 depresses pin 8) the locking pin of the gas shock such that the gas shock assumes the unlocked state, and the actuator arm is also configured to assume a second position (see Fig. 3, actuator arm 27 in second position) in which the locking pin of the gas shock is not depressed (Fig. 3, pin 8 is not depressed) by the actuator arm such that the gas shock assumes the locked state.
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the actuator arm of Stanford with the pivoting actuator arm as disclosed by Magalotti to provide an alternative mechanical linkage structure to perform the function of unlocking the gas spring and would be a matter of obvious engineering choice to use the actuator arm of Magalotti with the gas spring of Stanford to provide a desired movement of the actuator arm.  
Regarding claim 4, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Stanford does not disclose the actuator arm rotates in response to the first linear movement, and the second linear movement, of the portion of the adjustment handle
Nye discloses the actuator arm rotates (Par. 81 locking plates pivotally attached through pivot 188, therefore would be rotatable) in response to the first linear movement (Par. 76, handle inset 178 is pulled towards handle 176, therefore would be understood to be linear movement, see Fig. 6) and the second linear movement, of the portion of the adjustment handle. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adjustable basketball locking handle of Stanford to incorporate the movable handle as disclosed by Nye to provide the feature of an alternative means of actuating the locking and unlocking of the height adjustment mechanism and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II) 
Regarding claim 6, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Stanford does not disclose wherein the first linear movement and the second linear movement of the second handle portion of the adjustment handle causes both linear and rotational motion of the actuator arm
Nye discloses wherein the first linear movement and the second linear movement of the second handle portion of the adjustment handle causes both linear (Par. 89, pulling inset 178 would linearly pull actuator arms, therefore resulting in linear motion) and rotational motion (Par. 81 locking plates pivotally attached through pivot 188, therefore would be rotatable) of the actuator arm
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adjustable basketball locking handle of Stanford to incorporate the movable handle as disclosed by Nye to provide the feature of an alternative means of actuating the locking and unlocking of the height adjustment mechanism and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II) 
	Regarding claim 7, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
	However, Stanford does not disclose the actuator arm. 
Magalotti discloses the actuator arm comprises a cam surface (Fig. 3, arm 27 has surface that contacts pin 8, acts as cam surface) that contacts the locking pin of the gas shock 
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the actuator arm of Stanford with the pivoting actuator arm as disclosed by Magalotti to provide an alternative mechanical linkage structure to perform the function of unlocking the gas spring and would be a matter of obvious engineering choice to use the actuator arm of Magalotti with the gas spring of Stanford to provide a desired movement of the actuator arm.  
	Regarding claim 8, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
	However, Stanford does not disclose the actuator arm. 
Magalotti discloses a rotational movement (Fig. 3, 5, arm 27 moves in rotational movement to impart linear movement of pin 8) of the actuator arm causes the cam surface to impart a linear movement to the locking pin.
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the actuator arm of Stanford with the pivoting actuator arm as disclosed by Magalotti to provide an alternative mechanical linkage structure to perform the function of unlocking the gas spring and would be a matter of obvious engineering choice to use the actuator arm of Magalotti with the gas spring of Stanford to provide a desired movement of the actuator arm.  
	Regarding claim 9, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
	However, Stanford does not disclose the actuator arm. 
Magalotti discloses the actuator arm is biased into a position in which a locking pin of the gas shock is not depressed (Col. 2 Lns. 60-68, arm 27 is biased up by pin 8, i.e. gas shock not depressed) by the actuator arm
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the actuator arm of Stanford with the pivoting actuator arm as disclosed by Magalotti to provide an alternative mechanical linkage structure to perform the function of unlocking the gas spring and would be a matter of obvious engineering choice to use the actuator arm of Magalotti with the gas spring of Stanford to provide a desired movement of the actuator arm.  
Regarding claim 10, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 9.
However, Stanford does not disclose the actuator arm. 
Magalotti discloses the actuator arm is biased either by the locking pin (actuator arm 27 biased by pin 8), or by a biasing element of the adjustment handle
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the actuator arm of Stanford with the pivoting actuator arm as disclosed by Magalotti to provide an alternative mechanical linkage structure to perform the function of unlocking the gas spring and would be a matter of obvious engineering choice to use the actuator arm of Magalotti with the gas spring of Stanford to provide a desired movement of the actuator arm.  
Regarding claim 12, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Stanford discloses when the gas shock is in the locked state (Col. 10 Lns. 22-23, gas spring lockable), changes to a position and orientation of the component are prevented. 
	Regarding claim 13, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Stanford does not disclose the actuator arm.
Magalotti discloses the actuator arm is rotatably connected (Fig. 3, 5, actuator arm 27 rotatably connect to shock 5) to the gas shock. 
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the actuator arm of Stanford with the pivoting actuator arm as disclosed by Magalotti to provide an alternative mechanical linkage structure to perform the function of unlocking the gas spring and would be a matter of obvious engineering choice to use the actuator arm of Magalotti with the gas spring of Stanford to provide a desired movement of the actuator arm.  
Regarding claim 21, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Stanford discloses the first handle portion comprises a first set of parallel arms (see Fig. 1, first portion 68 is U-shaped)
However, Stanford does not disclose the second handle portion comprises a second set of parallel arms.
Nye discloses the second handle portion comprises a second set of parallel arms (Fig. 6, second handle portion 178 is rectangular in shape, i.e. has two sets of parallel arms)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adjustable basketball locking handle of Stanford to incorporate the movable handle as disclosed by Nye to provide the feature of an alternative means of actuating the locking and unlocking of the height adjustment mechanism and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II) 

Claims 14-18, 22 are rejected under 35 U.S.C. 103as being unpatentable over Stanford (U.S 6402644) in view of Magalotti (U.S. 5067277) in view of Nye (U.S. 20020004431) in further view of Miller (U.S. 3467377)
Regarding claim 14, Stanford discloses a basketball system, comprising
a post (Fig. 1, 12); 
a backboard (Fig. 1, 22) to which a goal (Fig. 1, 24) is attached; 
a connecting structure (Fig. 1, 40) that rotatably connects (Col. 7 Lns. 37-39, pivotally attached) backboard to the post 
and a height adjustment mechanism (See Fig. 2, combination of handles, springs, linkages etc.) operable to adjust a position of the backboard relative to a reference surface, comprising: 
one or more arms (Fig. 2 60) rotatably connected (Col. 8 Lns. 26-32, pivotally attached) to the connecting structure; 
an adjustment handle including a first handle portion (Col. 8 Lns. 36, handle member 68) 
wherein the first handle portion is connected (Col. 8 Lns. 41-45, pivotally connected, Fig. 3 pivot connection 82) to the one or more arms and the first handle portion is also connected (Col. 8 Lns. 42-45, distal end of handle member pivotally connected to the support pole, Fig. 3, handle 68 connected to support pole around 72) to the support structure;
a gas shock (Col. 10 Lns. 18-20, gas spring 78) including a locking pin (rod actuates internal valving to lock and unlock, Fig. 2, rod 101) wherein one end of the gas shock is rotatably connected to the support structure (see Fig. 3 gas shock is rotatably connected to support structure at 86 and arms at 82)
However, Stanford does not disclose an actuator arm
 a second handle portion that is translatable relative to the first handle portion, a clevis rotatably connected to the one or more arms, an actuator arm rotatably connected to the clevis
the gas shock assumes the locked state in response to a first linear movement of the second handle portion of the adjustment handle to a first position, and the gas shock assumes the unlocked state in response to a second linear movement of the second handle portion of the adjustment handle to a second position. 
Magalotti (as combined with Stanford) discloses and an actuator arm (Fig. 3, actuator arm 27) and the actuator arm is operable to move the locking pin between first and second dispositions which respectively correspond to a locked state and a unlocked state of the gas shock (Fig. 3, 5, actuator arm 27 moves pin 8 between first and second disposition)
However, Magalotti does not disclose a second handle portion, a clevis 
the gas shock assumes the locked state in response to a first linear movement of the second handle portion of the adjustment handle to a first position, and the gas shock assumes the unlocked state in response to a second linear movement of the second handle portion of the adjustment handle to a second position. 
Nye discloses a second handle portion that is translatable relative to the first handle portion (Par. 76, release member 178 translatable relative to first handle portion 176)
a first linear movement of the second handle portion of the adjustment handle to a first position to assume a locked state (Par. 76, release member 178 pulled linearly to lock/unlock)
a second linear movement of the second handle portion of the adjustment handle to a second position to assume an unlocked state (Par. 76, release member 178 pulled linearly to lock/unlock)
While Nye alone does not explicitly disclose the gas shock, Nye is not used alone but rather taken in combination with Stanford which discloses a lockable gas shock, and therefore, one of ordinary skill would readily recognize the combination as a whole would disclose a gas shock with a locked and unlocked state (as disclosed by Stanford) which is affected by action of a linear movement of a portion of the handle (as disclosed by Nye)
However, Nye does not disclose a clevis rotatably connected to the one or more arms, an actuator arm rotatably connected to the clevis
Miller discloses a clevis (Fig. 3, clevis 47) rotatably connected to the one or more arms (Col. 2 Lns. 60-70, clevis connects to arms 49, Fig. 3, clevis 47 rotatably connected to arms 49), an actuator arm rotatably connected to the clevis (Col. 2 Lns. 60-70, link 6 acts as actuator arm and is rotatably connected to clevis 47)
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the actuator arm of Stanford with the pivoting actuator arm as disclosed by Magalotti to provide an alternative mechanical linkage structure to perform the function of unlocking the gas spring and would be a matter of obvious engineering choice to use the actuator arm of Magalotti with the gas spring of Stanford to provide a desired movement of the actuator arm.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adjustable basketball locking handle of Stanford to incorporate the movable handle as disclosed by Nye to provide the feature of an alternative means of actuating the locking and unlocking of the height adjustment mechanism and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adjustable gas spring of Stanford to incorporate the clevis as disclosed by Miller to provide the feature of being able to easily connect the actuator arm to arms of the basketball hoop 
Regarding claim 15, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 14.
However, Stanford does not disclose the actuator arm rotates in response to a linear motion of the second handle portion of the adjustment handle so that a first linear motion of the second handle portion of the adjustment handle causes the gas shock to be locked, and a second linear motion of the second handle portion of the adjustment handle causes the gas shock to be unlocked. 
Nye discloses the actuator arm rotates (Par. 81, locking plates pivotally attached through pivot 188, therefore would be rotatable) in response to a linear motion (Par. 76, handle inset 178 is pulled towards handle 176, therefore would be understood to be linear motion, see Fig. 6) of the second handle portion of the adjustment handle so that a first linear motion of the second handle portion of the adjustment handle causes the gas shock to be locked, and a second linear motion of the second handle portion of the adjustment handle causes the gas shock to be unlocked.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the movable basketball hoop of Stanford to incorporate the rotatable actuator arm of the movable basketball hoop of Nye to provide the feature of an alternative means of actuating the locking and unlocking of the height adjustment mechanism. 
Regarding claim 16, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 14.
However, Stanford does not disclose an actuator arm. 
Magalotti discloses the actuator arm is operable to assume a first position (see Fig. 5, actuator arm 27 depresses pin 8) in which the actuator arm depresses the locking pin of the gas shock such that the gas shock assumes the unlocked state, and the actuator arm is also configured to assume a second position (see Fig. 3, arm 27 does not depress pin 8) in which the locking pin of the gas shock is not depressed by the actuator arm such that the gas shock assumes the locked state. 
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the actuator arm of Stanford with the pivoting actuator arm as disclosed by Magalotti to provide an alternative mechanical linkage structure to perform the function of unlocking the gas spring and would be a matter of obvious engineering choice to use the actuator arm of Magalotti with the gas spring of Stanford to provide a desired movement of the actuator arm.  
Regarding claim 17, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 14.
However, Stanford does not disclose an actuator arm. 
Magalotti discloses the actuator arm is biased into a position in which a locking pin (Col. 2 Lns. 60-68, arm 27 biased by pin 8 into non-depressed state) of the gas shock is not depressed 
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the actuator arm of Stanford with the pivoting actuator arm as disclosed by Magalotti to provide an alternative mechanical linkage structure to perform the function of unlocking the gas spring and would be a matter of obvious engineering choice to use the actuator arm of Magalotti with the gas spring of Stanford to provide a desired movement of the actuator arm.  
Regarding claim 18, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 17.
However, Stanford does not disclose an actuator arm. 
Magalotti discloses the actuator arm is biased either by the locking pin (Fig. 3, 5, actuator arm 27 biased by pin 8), or by a biasing element of the adjustment handle. 
Regarding claim 22, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 14.
Stanford discloses the first handle portion comprises a first set of parallel arms (see Fig. 1, first portion 68 is U-shaped)
However, Stanford does not disclose the second handle portion comprises a second set of parallel arms.
Nye discloses the second handle portion comprises a second set of parallel arms (Fig. 6, second handle portion 178 is rectangular in shape, i.e. has two sets of parallel arms)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Stanford to incorporate the teachings of Nye since one of ordinary skill in the art would have readily recognized combining prior art elements since Stanford discloses a movable basketball hoop, and Nye discloses a movable basketball hoop and the combination would result in a basketball hoop that maintains the properties of both prior art devices but provides the advantage providing a desired shape for the handle portions and would be a matter of design choice as the parallel arms would provide no new unobvious function and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)	

Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive. 
Regarding the arguments directed towards the actuator arm and the locking pin. It is argued that as noted above, the locking pin, is characterized by pin 101. Regarding the actuator arm, due to the amendments made by the applicant noting the actuator arm is unconnected to the locking pin, a new search was performed and a new reference used which discloses the actuator arm unconnected to a gas shock pin. 
Therefore, the above action should be clear as to which components are being equated to the claimed actuator arm and locking pin and is further noted that Stanford achieves the same mechanical function as the instant invention, the only difference being the specific mechanical linkage used, which is disclosed by the secondary references. 
It is argued that there is no requirement by the claim to be unconnected to the trigger, and therefore is a moot argument that the rod 101 is not unconnected to the trigger 76. 
Regarding the arguments directed towards claim 14, the claimed clevis structure is a new structural limitation and has been addressed above. It is argued that while the clevis structure may not be disclosed by Stanford, the addition of the clevis limitation does not appear to provide any new function, other than to specify a particular mechanical linkage and therefore would have been obvious to one of ordinary skill in the art to modify Stanford to incorporate a clevis to provide a desired structure. 
Therefore, the rejection is seen above. 
	Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711